Notice of Allowance
Claims 1-5, 14, 20-22, 25-28, 32, 34, 37, and 41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, which is the combination of Marcus, Giacobbe, and Marfiewicz, teaches a container manufacturing device with a rotary table that rotates between pre-form and container molding modules. However, this combination does not teach the specifics of the support block and its connection to the fix bar and moving blocks, nor the specifics of the air supply device configured to move vertically and selectively pass through the rotary table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        

	/Anthony Calandra/           Primary Examiner, Art Unit 1748